                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    In re:                                                 Case No. 19-42174 - jpg

    CALIFORNIA PALMS,                                      Judge John P. Gustafson
    LLC,
                                                           Chapter 11
                     Debtor.




                  PENDER CAPITAL ASSET BASED LENDING FUND I, LP’S REPLY IN
                      SUPPORT OF MOTION TO DISMISS CHAPTER 11 CASE

             Pender Capital Asset Based Lending Fund I, LP (“Pender”) hereby submits this Reply in

    support of Pender Capital Asset Based Lending Fund I, LP’s Motion to Dismiss Chapter 11

    Case [Docket No. 20] (the “Motion to Dismiss”) 1 in accordance with Local Bankruptcy Rule

    9013-1(c), and respectfully states as follows:

                                    PRELIMINARY STATEMENT

             1.     Apart from a few new attempts at misdirection, the Response to Pender’s Motion

to Dismiss [Docket No. 37] (the “Response”) is merely a “re-packaging” of the same arguments

that the Debtor 2 has been making since the initiation of the State Court litigation in 2018. Now,

the Debtor claims that the acceptance of the May Settlement approved by the 9019 Order was a

product of “economic duress” and, therefore, this Court should relieve the Debtor and the Non-




1
             Capitalized terms not otherwise defined herein shall have the meanings provided in the
             Motion to Dismiss.
2
             The Response was submitted collectively by the Debtor and certain Non-Debtor Affiliates.
             For the sake of brevity, this Reply generally only refers to the Debtor in connection with
             responding to the arguments and allegations set forth in the Response.




19-42174-jpg           Doc 40     FILED 12/29/19 1ENTERED 12/29/19 15:46:04              Page 1 of 9
Debtor Affiliates from orders entered by both this Court and the State Court in connection with

the settlement.

       2.         In support of this economic duress theory, the Response rehashes the same

allegations that the May Settlement resolved and attempts to characterize Pender as a “bad guy”

for exercising remedies contemplated under the May Settlement. 3 The Response, however, fails

to allege any economic coercion by Pender that forced the Debtor to agree to the May Settlement.

Indeed, any such allegation is belied by the facts that the Debtor and Non-Debtor Affiliates were

represented by counsel and could have sought relief from this Court to address any purported

coercion. Hence, there is no basis for undoing orders of this Court or the State Court pursuant to

Rule 60(b) of the Federal Rules of Civil Procedure. 4

       3.         Moreover, the Debtor’s attempts to avoid the application of the Rooker-Feldman

Doctrine are unavailing. The lynchpin of this Second Chapter 11 Case is the Debtor’s use of Rule

60(b) to undo orders entered by the State Court. Such relief is prohibited by Rooker-Feldman, and

is inconsistent with judicial policies favoring settlements and the finality of judgments.

       4.         For the reasons set forth therein, and as further discussed below, the Motion to

Dismiss should be granted.



3
       Pender categorically denies most, if not all, of the self-serving allegations in the Response
       and the declarations of Sebastian Rucci in support of the Debtor’s chapter 11 petition filed
       at Docket Nos. 3 and 5 (“Rucci Declaration”). Regardless, the Motion to Dismiss can be
       adjudicated solely based on: (i) orders entered by this Court and the State Court; and (ii)
       judicial notice of the disputes at issue in the First Chapter 11 Case, this Second Chapter 11
       Case, and related adversary proceedings. Even taking the allegations of the Response and
       Rucci Declaration as true for the sake of argument, dismissal is warranted.

4
       The Debtor previously filed a Rule 60(b) motion in the Foreclosure Action pending before
       the State Court (attached hereto without exhibits as Exhibit A) on November 12, 2019.
       One week later, however, the Debtor filed a notice of withdrawal of that Motion (attached
       hereto as Exhibit B).


                                                  2

19-42174-jpg        Doc 40     FILED 12/29/19     ENTERED 12/29/19 15:46:04            Page 2 of 9
                                          ARGUMENT

       A. “Economic Duress” Does Not Relieve the Debtor from the May Settlement Terms

       5.      In connection with considering the issue of economic duress as a defense to the

terms of a settlement, the Supreme Court of Ohio stated:

               We decline to accept the proposition that if an appellant executes a
               satisfaction of judgment merely because she cannot afford to wait for the
               outcome of an appeal, that satisfaction of judgment may be subsequently
               avoided. Almost every settlement agreement contains some modicum of
               coercion or duress. An appeal or prospect of a trial always involves a degree
               of risk to both parties. The law encourages settlement of disputes. By
               executing the satisfaction of judgment, [wife] could be sure she collected
               $2,765,000. If she did not execute the document, the judgment awarded her
               by the trial court remained subject to the risk that [husband] would convince
               the court of appeals to enforce the antenuptial agreement. It is noteworthy
               that [wife] made her choice with the benefit of the advice of counsel.

Blodgett v. Blodgett, 551 N.E.2d 1249, 1252 (1990). Ultimately, the Supreme Court of Ohio found

that the record was devoid of any evidence of legal duress by the husband to coerce the wife into

the settlement. Id. at 1251–52.

       6.      The Response fails to allege any action taken by Pender in connection with the May

Settlement that deprived the Debtor and the Non-Debtor Affiliates of their free will in deciding

whether to enter into that settlement. Indeed, the Debtor and the Non-Debtor Affiliates could have

instead decided to continue litigating with Pender in connection with the First Chapter 11 Case

and the related-adversary proceeding. Moreover, the Debtor and Non-Debtor Affiliates were

represented by counsel in connection with the May Settlement. As such, there is no basis to relieve

the Debtor and Non-Debtor Affiliates from their obligations under the 9019 Order.

       7.      The Response sets forth various allegations about the initial funding of the loan

from Pender. Those same allegations, however, formed the basis of the Foreclosure Action (which

was initiated by the Debtor as an action seeking, inter alia, rescission of the loan) and Adversary

Proceeding No. 19-04010, both of which were intended to be resolved by the May Settlement and,


                                                3

19-42174-jpg      Doc 40    FILED 12/29/19       ENTERED 12/29/19 15:46:04            Page 3 of 9
thus, cannot be plausibly asserted as the basis for undoing the 9019 Order. Such circular reasoning

is logically indefensible and inconsistent with the policy of encouraging settlements as a preferred

way of resolving disputes. Similarly, the Response’s allegations about Pender’s enforcement of

its rights under the May Settlement post-default are irrelevant to the issue of whether the Debtor

and Non-Debtor Affiliates had entered into the May Settlement as a result of economic duress.

        B. The Rooker-Feldman Doctrine Mandates Dismissal

        8.      Despite the Debtor’s convoluted assertions to the contrary, the Rooker-Feldman

Doctrine applies to bar the Second Chapter 11 Case.

                (i)      Bankruptcy Rule 9027 Does Not Operate to Bar the Application of the
                         Rooker-Feldman Doctrine

        9.      The Debtor is correct that, under certain circumstances, when a state court action is

removed pursuant to Bankruptcy Rule 9027, the bankruptcy court is permitted, but not required,

to dissolve or modify state court orders that were entered prior to removal. Such dissolution or

modification, however, is not permissible where the Rooker-Feldman doctrine is implicated

because, through removal, the debtor merely seeks a second bite at the apple and an opportunity

to re-litigate issues it lost in the state court action.

        10.     None of the cases cited by the Debtor relative to this argument involve state court

actions that were removed by the respective debtor for the purpose of overturning rulings that such

debtor lost in the removed state court action, or even mention Rooker-Feldman. Where, as here,

a debtor seeks to remove a state court action under Bankruptcy Rule 9027 for the sole purpose of

appealing orders entered in the state court action, the Rooker-Feldman Doctrine operates to bar

such removal. See, e.g., Gruppo Formstar LLC v. FM Forrest, Inc. (In re FM Forrest, Inc.), 587

B.R. 891, 911 (Bankr. S.D. Tex. 2018) (“It is irrelevant whether the state court loser files a new

suit in federal court or simply removes the existing state court lawsuit to federal court. What



                                                      4

19-42174-jpg          Doc 40    FILED 12/29/19         ENTERED 12/29/19 15:46:04       Page 4 of 9
counts is whether the state court loser is requesting the federal court to review and reject (i.e. vacate

or review) the judgment that the state court has previously entered.”).

        11.     The fact that the Debtor removed the Foreclosure Action through the invocation of

Bankruptcy Rule 9027 does not inhibit the application of the Rooker-Feldman Doctrine where, as

here, the Debtor removed the action for the purpose of appealing orders entered therein.

Consequently, the Debtor’s argument to the contrary is erroneous and should be disregarded.

                (ii)    Rooker-Feldman’s Applicability Does Not Depend Upon the State
                        Court Action Having Ended

        12.     Furthermore, the applicability of the Rooker-Feldman Doctrine does not depend

upon the State Court Action having ended. 5 In fact, the Sixth Circuit Court of Appeals has held

that the Rooker-Feldman doctrine applies the same to interlocutory state court orders as it does to

final state court orders. See, e.g., Pieper v. Am. Arbitration Ass’n, 336 F.3d 458, 462 (6th Cir.

2003) (“We…join with the majority of circuits that have concluded that the Rooker-Feldman

doctrine does apply to interlocutory orders and to orders of lower state courts.”) The Sixth Circuit

has not deviated from its holding in Pieper post Exxon Mobil. See also Wards Corner/I-275

Research Ctr. LLC v. Crane (In re Crane), 2005 WL 4030137, (Bankr. S.D. Ohio July 9, 2005)

(applying Rooker-Feldman to interlocutory order post Exxon Mobil); Deters v. Davis, 2011 WL

2417055, (E.D. Ky. June 13, 2011) (same). 6 Consequently, under Sixth Circuit precedent, the



5
        The Response cites to Exxon Mobil Corp. v. Saudi Basic Industries Corp. for the
        proposition that “Rooker-Feldman is not applicable until ‘the state proceeding [have]
        ended.’” Response at p. 3, citing Exxon Mobil, 544 U.S. 280, 291 (2005). In fact, Exxon
        Mobil merely recites the history of the Rooker and Feldman cases: “In both cases, the losing
        party in the state court filed suit in federal court after the state proceedings ended…” Id.
        at 291. Nowhere does Exxon Mobil hold that the end of state court proceedings is a pre-
        requisite to the application of the Rooker-Feldman doctrine as the Debtor would have this
        Court believe.
6
        These unreported cases are attached hereto as Exhibit C and Exhibit D.


                                                   5

19-42174-jpg       Doc 40     FILED 12/29/19        ENTERED 12/29/19 15:46:04             Page 5 of 9
Rooker-Feldman Doctrine applies here to prohibit the reconsideration of orders entered by the

State Court.

               (iii)   This Bankruptcy Case is Predicated on Re-Litigating Issues Resolved
                       in State Court and, thus, Rooker-Feldman Mandates Dismissal

       13.     The Debtor mischaracterizes this Second Chapter 11 Case and concomitant

removal of the State Court Action as an independent claim seeking redress for Pender’s alleged

wrongful actions rather than what it actually is: an attempt to re-litigate issues already resolved by

orders entered by the State Court as contemplated in this Court’s 9019 Order. That assertion is

belied by the procedural mechanism relied upon by the Debtor (i.e., FRCP 60(b)) and the fact that

any facially plausible allegations supporting the Debtor’s “economic duress” theory are the same

allegations in the Debtor’s complaint initiating the Foreclosure Action and in its prior adversary

proceeding. The Debtor does not assert any independent claims that are not barred by Rooker-

Feldman.

       C. The Debtor’s Red Herrings Do Not Withstand Scrutiny

       14.     In a disingenuous attempt to attack the State Court’s orders, the Debtor tries to

manufacture two procedural infirmities where none exist. None, however, withstand scrutiny.

       15.     First, the Debtor argues that the foreclosure is not final because it fails to account

for a lien in favor of the Ohio Department of Job and Family Services (“Ohio DJFS”). The Debtor,

however, does not allege that the Ohio DJFS was not properly served and on notice that it would

be defaulted for failure to answer. To the contrary, Ohio DJFS appeared in the First Chapter 11

Case. See Docket No. 72 in Case No. 19-40267. As such, Ohio DJFS was served with the motion

to approve the 9019 Order. Furthermore, relevant certificates of service indicate that Ohio DJFS

was served with the various notices of the settlement and related documents, including the

Foreclosure Judgment which includes the language the Debtor relies upon. Moreover, Ohio DJFS



                                                  6

19-42174-jpg       Doc 40    FILED 12/29/19        ENTERED 12/29/19 15:46:04            Page 6 of 9
has appeared in this Second Chapter 11 Case. See Docket No. 17. It is evident that Ohio DJFS is

aware of the Foreclosure Action, as well as the bankruptcy proceedings, and can take action to

protect its interests.

        16.     Second, the Response asserts that the Debtor’s Adversary Proceeding No. 19-04040

(the “Removed Litigation”) constitutes a claim against Pender that must be resolved prior to the

resolution of any foreclosure. That argument, however, mischaracterizes the relief sought by the

Debtor in the Removed Litigation. There is no pending “counterclaim” against Pender in the

Removed Litigation. Rather, the Debtor only now seeks relief from prior orders of the State Court

(which were contemplated in this Court’s 9019 Order) on the basis of Rule 60(b) of the Federal

Rules of Civil Procedure. As discussed above: (i) the Debtor’s economic duress argument fails to

provide any basis for relief from the 9019 Order and the May Settlement; and (ii) such an attempt

is barred by the Rooker-Feldman Doctrine.

        D. Reservation of Rights

        17.     This Reply is not intended to address each and every allegation and argument

included in the Response, including without limitation, the Debtor’s application of the factors used

to evaluate the issue of bad faith. Pender reserves the right to oppose any and all allegations,

evidentiary submissions, and arguments at the hearing on the Motion to Dismiss.




                             -Remainder of Page Intentionally Blank-




                                                 7

19-42174-jpg        Doc 40   FILED 12/29/19       ENTERED 12/29/19 15:46:04           Page 7 of 9
       WHEREFORE, Pender respectfully requests that the Court grant the Motion to Dismiss

and grant other relief as is just and appropriate.

Dated: December 29, 2019

                                       BENESCH, FRIEDLANDER, COPLAN
                                            & ARONOFF LLP

                                       Elliot M. Smith, Esq. (0078506)
                                       200 Public Square, Suite 2300
                                       Cleveland, OH, 44114
                                       Telephone: (216) 363-4500
                                       Facsimile: (216) 363-4588
                                       Email: esmith@beneschlaw.com

                                       -and-

                                       /s/ Sven T. Nylen
                                       Sven T. Nylen (admitted pro hac vice)
                                       71 South Wacker Drive, Suite 1600
                                       Chicago, Illinois, 60606
                                       Telephone: (312) 624-6388
                                       Facsimile: (312) 767-9192
                                       Email: snylen@beneschlaw.com

                                       Attorneys for Pender Capital Asset Based
                                       Lending Fund I, LP




                                                     8

19-42174-jpg      Doc 40      FILED 12/29/19         ENTERED 12/29/19 15:46:04    Page 8 of 9
                               CERTIFICATE OF SERVICE


I certify that on December 29, 2019, a true and correct copy of the foregoing Pender Capital
Asset Based Lending Fund I, LP’s Reply in Support of Motion to Dismiss Chapter 11 Case was
served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed
on the court's Electronic Mail Notice List:

           •   United States Trustee (Registered address)@usdoj.gov
           •   Richard G. Zellers, zellersesq@gmail.com, Attorney for Debtor
           •   John A. Polinko, jpolinko@wickenslaw.com, Attorney for Receiver
           •   Christopher W. Peer, cpeer@wickenslaw.com, Attorney for Receiver
           •   Wilbert Farrell IV, WFarrell@WickensLaw.com, Attorney for Receiver
           •   Josh Vaughan, JVaughan@amer-collect.com, Attorney for State of Ohio, Bureau
               of Workers Compensation, Department of Job and Family Services, and
               Department of Taxation
           •   Elliot M. Smith, esmith@beneschlaw.com, Attorney for Pender
           •   Sebastian Rucci, SebRucci@gmail.com, pro se


                                              /s/ Sven T. Nylen
                                              Sven T. Nylen (admitted pro hac vice)
                                              71 South Wacker Drive, Suite 1600
                                              Chicago, Illinois, 60606
                                              Telephone: (312) 624-6388
                                              Facsimile: (312) 767-9192
                                              Email: snylen@beneschlaw.com

                                              Attorney for Pender Capital Asset Based
                                              Lending Fund I, LP




19-42174-jpg    Doc 40     FILED 12/29/19 9ENTERED 12/29/19 15:46:04               Page 9 of 9
